DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 are presented for examination (filed on 11 February 2022).
Claims 1-21 are amended.
Claim Objections are withdrawn in light of amendment by the applicant(s).
35 USC 112 Rejection is withdrawn in light of amendment by the applicant(s).
35 USC 101 Rejection is withdrawn in light of amendment by the applicant(s).

Response to Argument
Applicant’s arguments filed in the amendment filed on 11 February 2022, have been fully considered but they are not deemed persuasive:  
Applicant argued that, “In the Office Action, claims 1-19 stand rejected pursuant to 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph. Claims 1, 6, 9-11, 13-15, and 17 have been amended to address the rejections of claims 1-19 under 35 U.S.C. $112(b) or 35 U.S.C. §1 12(pre-ATA), second paragraph. As aresult, Applicant respectfully requests that the rejections of claims 1-19 under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, be withdrawn”
Examiner partially agrees.
Applicant did not correct/clarify claims 17 and 18.
Claim 17 recites the limitation "wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects includes: dynamically reassigning, with the processor, data objects to a processing module based upon processing speed of the processing module to which the data objects are reassigned." in Claim 17. The claim language contains two “a processing modules.” There is insufficient antecedent basis for this limitation in the claim. 
Similarly, Claim 18 recites the limitation "wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects includes: dynamically reassigning, with the processor, data objects to a processing module based upon a determination that the processing module from which data objects are being reassigned is classified as a straggler." in Claim 18. There is insufficient antecedent basis for this limitation in the claim. 

Applicant argued that, “Applicant traverses the rejection of claim 1. In rejecting claim 1, the Office Action modifies Duffy with Kashyap. In relying on Duffy, the Office Action provides “Essentially n copies of the entire query are run in parallel against 1/n"" of the data, where in is the number of non-busy CPUs”. See Office Action, p. 29. In relying on Kashyap, the Office Action provides, “During parallel query execution, the database management system arranges for multiple threads to process portion of the query in 
Applicant asserts that modifying Duffy with Kashyap improperly changes the principle of operation of Duffy. See MPEP, 9" Ed., Rev. 10.2019, §2143.01(VL). As explicitly relied upon by the Office Action, Duffy disclose running “entire” copies of a query in parallel. Conversely, the explicitly relied-upon portion of Kashyap discloses “portions” of a query being executed in parallel. Thus, modifying Duffy with Kashyap requires Duffy to no longer run entire queries tn parallel, and instead, requires “portions” to be run, thereby improperly changing the principle of operation of Duffy.
For at least these reasons, the modification of Duffy with Kashyap is improper, and thus, no proper prima facie case of obviousness has been established. As a result, Applicant respectfully requests the rejection of claim 1 be withdrawn.”
Examiner respectfully disagrees.
a) Argument does not replace evidence where evidence is necessary. Attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration (MPEP 2145(I)). 
Applicant merely argued the differences between Kashyap and Duffy (i.e. improvement of Kashyap over Duffy), but does not provide evidence or reason why they are not combinable.
b) Duffy and Kashyap are combinable.
Both references disclose running a query in parallel and running each parallel query against portion of the data.
access plan is selected to provide a lowest resource usage among access plans that can be completed prior to the deadline for completion.” (Kashyap: paragraph [0005]) in order to save/reduce resource usage.
c) For claim completeness, nowhere in Duffy prevents processing a query parallelly on portions of data. Similarly, nowhere in Kashyap prevents processing a query parallelly as copy of entire query on data.
Further, nowhere in Duffy or Kashyap prevents improving Duffy’s invention with Kashyap by running “entire” copies of a query in parallel, then performs “portions” of a query being executed in parallel.
For the above reasons, the arguments are not deemed persuasive.
The replies to the above arguments are applied equally to other similar arguments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects includes: dynamically reassigning, with the processor, data objects to a processing module based upon processing speed of the processing module to which the data objects are reassigned." in Claim 17. The claim language contains two “a processing modules.” There is insufficient antecedent basis for this limitation in the claim. 
Similarly, Claim 18 recites the limitation "wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects includes: dynamically reassigning, with the processor, data objects to a processing module based upon a determination that the processing module from which data objects are being reassigned is classified as a straggler." in Claim 18. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (U.S. Pub. No.: US 20070250470, hereinafter Duffy), in view of Kashyap (U.S. Pub. No.: US 20130080418, hereinafter Kashyap).
For Claim 1, Duffy discloses a database system comprising:
at least one processor configured to execute: a plurality of processing modules arranged to process data objects from a plurality of data object servers based upon a database query from a client computer system (Duffy: paragraph [0032], “Referring initially to FIG. 1… The system includes…execution engine component 130 and data source(s) 133… A language integrated query or LINQ query can be expressed by a programmer, for example, as a set of one or more operations over a one or more homogeneous or heterogeneous data sources 133…an exemplary LINQ query that retrieves a set of customers from a list…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “processing module” is broadly interpreted as “CPU” (“CPU” of “machine” or “server(s) 1630”)
WHERE “a plurality of processing modules” is broadly interpreted as “four CPU” WHERE “data object servers” is broadly interpreted as “data source(s) 133” or “one or more server data store(s) 1640”
WHERE “a plurality of processing modules arranged to process data objects from a plurality of data object servers based upon a database query” is broadly interpreted as “the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs” (e.g. arrange each 1/n portion of the data to each “non-busy CPUs”)); and
a control task module arranged to dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon respective processing activity associated with each processing module of the plurality of processing modules during the database query from the client computer system (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “control task module” is broadly interpreted as “system 100” or “server(s) 1630” which includes “The plan component 120” and “execution component 130” (e.g. “The plan component 120” plans and arranges which data object to which CPU, then “execution component 130” executes the plan),
WHERE “processing activity associated with the processing module” is broadly interpreted as “non-busy CPUs” (e.g. “processing activity associated with the processing module” is low/idle) or “one processor appears to be very busy” (e.g. “processing activity associated with the processing module” is high),
WHERE “dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon processing activity associated with the processing module” is broadly interpreted as “n is the number of non-busy CPUs” indicates portion of data is only assigned to “non-busy CPUs” (e.g. using “dynamic information” to dynamically determine the number of “non-busy CPUs,” then assign portions of data to them)).
However, Duffy does not explicitly disclose iteratively assign as in “a control task module arranged to iteratively dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon respective processing activity associated with each processing module of the plurality of processing modules during the database query from the client computer system.”
Kashyap discloses iteratively assign (Kashyap: paragraph [0003], “…During parallel query execution, the database management system arranges for multiple threads to process portions of the query in parallel with one another. Each parallel thread processes a share (fraction) of the total data and a query coordinator thread joins the partial results provided by the parallel threads to form a final result that is returned to the user…” paragraph [0027], “…the query optimizer adds a parallel thread to the returns to block 306 to determine an estimated execution time for the updated access plan and whether the updated access plan can be completed prior to the deadline…” paragraph [0028], “Blocks 306-310 can be repeated to add parallelism to the access plan until the access plan can be completed prior to the deadline…” claim 4, “…iteratively adding one or more threads to the access plan until the access plan can be used to cause the query to complete prior to the deadline, the one or more threads comprising threads that are executed in parallel with at least one other thread in the access plan” which indicates CPU/thread is “iteratively” added one by one to the plan, when it is added, then “Each parallel thread processes a share (fraction) of the total data” (which indicates iteratively assigning “a share (fraction) of the total data” (e.g. “data objects”) to “Each parallel thread processes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by implementing “DEADLINE-DRIVEN PARALLEL EXECUTION OF QUERIES” as taught by Kashyap, because it would provide Duffy’s system with the enhanced capability of “access plan is selected to provide a lowest resource usage among access plans that can be completed prior to the deadline for completion.” (Kashyap: paragraph [0005]) in order to save/reduce resource usage.
For claim 2, Duffy and Kashyap disclose the database system according to claim 1, wherein the control task module comprises a portion of one of the plurality of processing modules (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “control task module comprises a portion of one of the plurality of processing modules” is broadly interpreted as “system 100” or “a four CPU machine” which includes n number of “non-busy CPUs” (e.g. “a portion of one of the plurality of processing modules”) of “four CPU”).
For claim 4, Duffy and Kashyap disclose the database system according to claim 1, wherein processing activity of each processing module during the database query comprises a number of output rows being generated by the processing module (Duffy: Paragraph [0034], “…the plan may be modified based on dynamic information acquired during runtime, amongst other things to further optimize query execution…” paragraph [0035], “…the execution component 130 is concerned with introducing parallelism, dynamically load balancing, achieving good temporal and spatial locality given a source and synchronizing where necessary in accordance with the plan…” paragraphs [0039]-[0040], “The selectivity component 320 determines the anticipated selectivity (or decay rate) for items passing through an operation. In the case of filters, clearly only a certain number of elements will satisfy the predicate; usually, but not always, this is less than 100% of the total number of items evaluated…where the query ends up waiting for other work to complete…”
Paragraphs [0062]-[0063], “…waiting--due to some operators completing before others…As an extreme example of data skew, imagine a query with two partitions, each of which involves a filter. Further, imagine that the data source is 1,000,000 elements. On average, this filter has a selectivity of 50%, meaning that 500,000 elements will be present in the final result-set. Imagine what happens if it the 500,000 elements in partition 1 match the predicate, while the 500,000 elements in partition 2 do not. This is directly in-line with our anticipated and planned selectivity, but leads to a complete imbalance in the partitions. While it is unlikely that this worst-case situation will occur precisely as explained here, it is possible. If the filter is pruning out ranges of elements from a sorted list, it is not too hard to imagine how this might occur…” Paragraph [0064], “A solution that can be implemented by allow parallel units to employ a technique called dynamic work stealing, which is a practice that seeks to dynamically balance the partitions at runtime. When an operation sees that data has been exhausted, it quickly checks to see if all parallel units have completed. If they have not, and if the remaining amount of work to be done is high enough, the stalled operation steals the next n elements from the first available data-source that it finds. The number n is calculated based on the size of the data elements and the underlying data set. This incurs some synchronization and bookkeeping overhead to ensure that parallel workers do not attempt to process the same data concurrently, but experimentation has shown the benefits of dynamic skew balancing to outweigh this cost in severe cases of data skew. The benefits diminish as the skew lessens in severity.” Paragraph [0065], “It is also to be appreciated that much of the plan component 120 decisions are based on variables, which are not known statically. This process includes making cost assessments for query operations, data sizes, function calls, and filter selectivities…When plans are cached and reused, using adaptive and dynamic metrics to fine-tune the plan over time, based on actual query runs, this can lead to increasingly better plans for each time the query is executed”
WHERE “a number of output rows being generated by the processing module” is broadly interpreted as “if the remaining amount of work to be done is high enough” (it is obvious to an ordinary skill in the art that “remaining amount of work to be done” is determined from the difference of total work (e.g. output rows) and work (e.g. output) that already done, which has equivalent meaning as “a number of output rows being generated by the processing module”  . Also “imagine that the data source is 1,000,000 elements. On average, this filter has a selectivity of 50%, meaning that 500,000 elements will be present in the final result-set. Imagine what happens if it the 500,000 elements in partition 1 match the predicate, while the 500,000 elements in partition 2 do not” which indicates output elements should be considered).
For claim 5, Duffy and Kashyap disclose the database system according to claim 1, wherein processing activity of each processing module during the database query comprises random processing activity associated with the processing module (Duffy: paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored. For example, machine topology and current utilization can be determined. Such information can be utilized to throttle the amount of parallelism injected…A minor or short-lived spike in CPU utilization could remove a significant degree of parallelism from a long running query, for instance.” Where “random minor or short-lived spike in CPU utilization”).
For Claim 6, Duffy discloses the database system comprising:
at least one processor configured to execute: a plurality of processing modules arranged to process data objects from a plurality of data object servers based upon a database query from a client computer system (Duffy: paragraph [0032], “Referring initially to FIG. 1… The system includes…execution engine component 130 and data source(s) 133… A language integrated query or LINQ query can be expressed by a programmer, for example, as a set of one or more operations over a one or more homogeneous or heterogeneous data sources 133…an exemplary LINQ query that retrieves a set of customers from a list…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16 is a schematic block diagram of a sample-computing environment 1600 with which the subject innovation can interact. The system 1600 includes one or more client(s) 1610. The client(s) 1610 can be hardware and/or software (e.g., threads, processes, computing devices). The system 1600 also includes one or more server(s) 1630. Thus, system 1600 can correspond to a two-tier client server model or a multi-tier model (e.g., client, middle tier server, data server), amongst other models. The server(s) 1630 can also be hardware and/or software (e.g., threads, processes, computing devices). The servers 1630 can house threads to perform transformations by employing the subject innovation, for example. One possible communication between a client 1610 and a server 1630 may be in the form of a data packet transmitted between two or more computer processes.” An ordinary skill in the art will understand “query” is received from “client(s) 1610”
WHERE “processing module” is broadly interpreted as “CPU” (“CPU” of “machine” or “server(s) 1630”)
WHERE “a plurality of processing modules” is broadly interpreted as “four CPU” WHERE “data object servers” is broadly interpreted as “data source(s) 133” or “one or more server data store(s) 1640”
WHERE “a plurality of processing modules arranged to process data objects from a plurality of data object servers based upon a database query” is broadly the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs” (e.g. arrange each 1/n portion of the data to each “non-busy CPUs”)); and
a control task module arranged to dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon a characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules during the database query from the client computer system  (Duffy: paragraphs [0032-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0055], “The data analysis component 610 can identify data source properties or characteristics that can be utilized to rebalance an execution plan…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” 
paragraph [0071], “…This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization . . . ). After the plan is generated, it can be executed at reference numeral 850 thereby evaluating the query in an optimal fashion…”
paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “control task module” is broadly interpreted as “system 100” or “server(s) 1630” which includes “The plan component 120” and “execution component 130” (e.g. “The plan component 120” plans and arranges which data object to which CPU, then “execution component 130” executes the plan),
WHERE “a characteristic of the data objects” is broadly interpreted as “identify data source properties or characteristics that can be utilized to rebalance an execution plan”)).
However, Duffy does not explicitly disclose iteratively assign as in “a control task module arranged to iteratively dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon a characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules during the database query from the client computer system .”
Kashyap discloses iteratively assign (Kashyap: paragraph [0003], “…During parallel query execution, the database management system arranges for multiple threads to process portions of the query in parallel with one another. Each parallel thread processes a share (fraction) of the total data and a query coordinator thread joins the partial results provided by the parallel threads to form a final result that is returned to the user…” paragraph [0027], “…the query optimizer adds a parallel thread to the access plan. The query optimizer then returns to block 306 to determine an estimated execution time for the updated access ” paragraph [0028], “Blocks 306-310 can be repeated to add parallelism to the access plan until the access plan can be completed prior to the deadline…” claim 4, “…iteratively adding one or more threads to the access plan until the access plan can be used to cause the query to complete prior to the deadline, the one or more threads comprising threads that are executed in parallel with at least one other thread in the access plan” which indicates CPU/thread is “iteratively” added one by one to the plan, when it is added, then “Each parallel thread processes a share (fraction) of the total data” (which indicates iteratively assigning “a share (fraction) of the total data” (e.g. “data objects”) to “Each parallel thread processes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by implementing “DEADLINE-DRIVEN PARALLEL EXECUTION OF QUERIES” as taught by Kashyap, because it would provide Duffy’s system with the enhanced capability of “access plan is selected to provide a lowest resource usage among access plans that can be completed prior to the deadline for completion.” (Kashyap: paragraph [0005]) in order to save/reduce resource usage.
For claim 7, it is a system claim having similar limitations as cited in claim 2. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 9, Duffy and Kashyap disclose the database system according to claim 6, wherein the characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules comprises size of one or more data objects to be assigned to each processing module (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0052], “…As shown, a plan has a unique identifier to facilitate serialization and lookup of plans. It also has an InputSize field, which is used to adaptively fine-tune the total size of data at runtime. An initial determination is made when the plan is first created. Each time the plan is rebalanced, a dynamic data set size is supplied. The plan can maintain a rolling average of the data set size it has been run deciding how much parallelism to introduce…” paragraph [0055], “…if a constructed plan chose not to introduce parallelism due to a small-assumed data size, or conversely introduced too much because of a larger assumed size, these decisions can be revisited…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…”
For claim 10, Duffy and Kashyap disclose the database system according to claim 6, wherein the characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules comprises a collection of small batches of data objects to be dynamically assigned to the processing module (Duffy: paragraph [0064], “…to dynamically balance the partitions at runtime. When an operation sees that data has been exhausted, it if the remaining amount of work to be done is high enough, the stalled operation steals the next n elements from the first available data-source that it finds. The number n is calculated based on the size of the data elements and the underlying data set…” where “a collection of small batches of data objects to be dynamically assigned to the processing module” is broadly interpreted as “steals the next n elements”) 
For Claim 11, Duffy discloses a method for assigning data objects to a plurality of processing modules of a database system to improve performance of the database system, the method comprising: 
receiving, with a processor, a database query from a client computer system (Duffy: paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received” paragraphs [0125]-[0126], “FIG. 16 is a schematic block diagram of a sample-computing environment 1600 with which the subject innovation can interact. The system 1600 includes one or more client(s) 1610. The client(s) 1610 can be hardware and/or software (e.g., threads, processes, computing devices). The system 1600 also includes one or more server(s) 1630. Thus, system 1600 can correspond to a two-tier client server model or a multi-tier model (e.g., client, middle tier server, data server), amongst other models. The server(s) 1630 can also be hardware and/or software (e.g., threads, processes, computing devices). The servers 1630 can house threads to perform transformations by employing the subject innovation, for example. One possible communication between a client 1610 and a server 1630 may be in the form of a data packet transmitted between two or more computer processes.” An ordinary skill in the art will understand “query” is received from “client(s) 1610”); and 
dynamically assigning, with the processor, data objects from a plurality of data object servers to each processing module based upon a select one of 
(i) respective processing activity of each processing module of the plurality of processing modules, (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “Referring such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “control task module” is broadly interpreted as “system 100” or “server(s) 1630” which includes “The plan component 120” and “execution ” (e.g. “The plan component 120” plans and arranges which data object to which CPU, then “execution component 130” executes the plan),
WHERE “processing activity associated with the processing module” is broadly interpreted as “non-busy CPUs” (e.g. “processing activity associated with the processing module” is low/idle) or “one processor appears to be very busy” (e.g. “processing activity associated with the processing module” is high),
WHERE “dynamically assign data objects from the plurality of data object servers to each of the plurality of processing modules based upon processing activity associated with the processing module” is broadly interpreted as “n is the number of non-busy CPUs” indicates portion of data is only assigned to “non-busy CPUs” (e.g. using “dynamic information” to dynamically determine the number of “non-busy CPUs,” then assign portions of data to them)), and 
(ii) a characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules (Duffy: paragraphs [0032-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” 
Paragraph [0055], “The data analysis component 610 can identify data source properties or characteristics that can be utilized to rebalance an execution plan…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” 
paragraph [0071], “…This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization . . . ). After the plan is generated, it can be executed at reference numeral 850 thereby evaluating the query in an optimal fashion…” paragraph [0091], paragraphs [0125]-[0126]).
However, Duffy does not explicitly disclose iteratively assign. 
Kashyap discloses iteratively assign (Kashyap: paragraph [0003], “…During parallel query execution, the database management system multiple threads to process portions of the query in parallel with one another. Each parallel thread processes a share (fraction) of the total data and a query coordinator thread joins the partial results provided by the parallel threads to form a final result that is returned to the user…” paragraph [0027], “…the query optimizer adds a parallel thread to the access plan. The query optimizer then returns to block 306 to determine an estimated execution time for the updated access plan and whether the updated access plan can be completed prior to the deadline…” paragraph [0028], “Blocks 306-310 can be repeated to add parallelism to the access plan until the access plan can be completed prior to the deadline…” claim 4, “…iteratively adding one or more threads to the access plan until the access plan can be used to cause the query to complete prior to the deadline, the one or more threads comprising threads that are executed in parallel with at least one other thread in the access plan” which indicates CPU/thread is “iteratively” added one by one to the plan, when it is added, then “Each parallel thread processes a share (fraction) of the total data” (which indicates iteratively assigning “a share (fraction) of the total data” (e.g. “data objects”) to “Each parallel thread processes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by DEADLINE-DRIVEN PARALLEL EXECUTION OF QUERIES” as taught by Kashyap, because it would provide Duffy’s system with the enhanced capability of “access plan is selected to provide a lowest resource usage among access plans that can be completed prior to the deadline for completion.” (Kashyap: paragraph [0005]) in order to save/reduce resource usage.
For claim 12, Duffy and Kashyap disclose the method according to claim 11, wherein receiving, with the processor, a database query from a client computer system includes: 
receiving, with the processor, a database query involving execution of a join operator (Duffy: paragraph [0047], “…FIG. 5, an exemplary query tree 500 is depicted. The tree 500 represents a query plan for a query that joins two data sources…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received”).
For claim 13, Duffy and Kashyap disclose the method according to claim 11, wherein iteratively dynamically assigning, with the processor, data objects from a plurality of data object servers to each processing module based upon a select one of (i) respective processing activity of each processing module of the plurality of processing modules, and (ii) a characteristic of the data objects to be dynamically assigned to each processing module of the plurality of processing modules includes: 
iteratively dynamically assigning, with the processor data objects from a plurality of data object servers to each processing module based upon both respective processing activity of each processing module of the plurality of processing module and  of the plurality of processing modules (Duffy: Paragraph [0052], “…It also has an InputSize field, which is used to adaptively fine-tune the total size of data at runtime. An initial determination is made when the plan is first created. Each time the plan is rebalanced, a dynamic data set size is supplied. The plan can maintain a rolling average of the data set size it has been run over. This information is used when deciding how much parallelism to introduce…” Paragraph [0055], “The data analysis component 610 can identify data source properties or characteristics that can be utilized to rebalance an execution plan…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…”).
For claim 14, it is a method claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15, it is a method claim having similar limitations as cited in claim 9. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 16, Duffy and Kashyap disclose the method according to claim 11 further comprising: 
dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects (Duffy: paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored. For example, machine topology and current utilization can be determined. Such information can be utilized to throttle the amount of parallelism injected, for example, when at least one processor appears to be very busy with work. Just as with the dynamic data size, the augmentation component 230 can enable revisiting decisions made to reduce the total number of CPUs the query will utilize…”).
For claim 17, Duffy and Kashyap disclose a method according to claim 16, wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing 
dynamically reassigning, with the processor, data objects to a processing module based upon processing speed of the processing module to which the data objects are reassigned (Duffy: paragraph [0038], “The cost component 310 determines the cost in terms of time associated with query operations. A costing function can be utilized by component 310 to determine the cost (e.g., static cost) of executing an operation. Adaptive techniques can also be employed to fine-tune the cost over time.” paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored. For example, machine topology and current utilization can be determined. Such information can be utilized to throttle the amount of parallelism injected, for example, when at least one processor appears to be very busy with work. Just as with the dynamic data size, the augmentation component 230 can enable revisiting decisions made to reduce the total number of CPUs the query will utilize…” paragraph [0071], “This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization . . . ). After the plan is generated, it can be executed at reference numeral 850 thereby evaluating the query in an optimal fashion.” Inter-operator parallelism 1110 employs pipelines so that individual stages in the query can execute in parallel with one another. This is often used to balance a query. For example, if a where predicate takes twice the amount of time as the select projection function, it is often profitable to use pipelining: twice the number of threads are dedicated to filtering the data as the select; this ensures that, on average, the projection never has to wait for input from the filter.” Which indicates the speed of the thread is considered to, e.g. “predicate takes twice the amount of time…twice the number of threads are dedicated to filtering the data as the select” and it is obvious to an ordinary skill in the art to understand that “amount of time” is calculated from the workload and processing speed).
For claim 19, Duffy and Kashyap disclose the method according to claim 11, wherein the method is performed by a computer having a memory executing one or more program of instructions which are tangibly embodied in a storage medium readable by the computer (Duffy: paragraph [0030], “…to produce software, firmware, hardware or any combination thereof to control a computer to implement the disclosed innovation. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device or media. For example, computer readable media can include but are not limited to magnetic storage devices (e.g. hard disk, floppy disk, magnetic strips . . . )…and flash memory devices…” Paragraph [0116], “…While the subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a computer and/or computers…” paragraph [0117], “The computer 1512 includes a processing unit 1514, a system memory 1516, and a system bus 1518.” Paragraph [0119], “The system memory 1516 includes volatile memory 1520 and nonvolatile memory 1522…”).
For claim 20, Duffy discloses a method for a processing module iteratively processing data objects based upon a database query, the method comprising:
requesting one or more data objects from a control task module (Duffy: paragraph [0032], “Referring initially to FIG. 1… The system includes…execution engine component 130 and data source(s) 133… A language integrated query or LINQ query can be expressed by a programmer, for example, as a set of one or more operations over a one or more homogeneous or heterogeneous data sources 133…an exemplary LINQ query that retrieves a set of customers from a list…” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution.” WHERE “requesting” is broadly interpreted as “query”
The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “control task module” is broadly interpreted as “system 100” or “server(s) 1630” which include “The plan component 120” and “execution component 130” (e.g. “The plan component 120” plans and arranges which data object to which CPU, then “execution component 130” executes the plan); 
receiving one or more data objects that have been dynamically assigned to the processing module by the control task module (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference numeral 840 where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “one or more data objects” is broadly interpreted as “data” or “1/n.sup.th of the data”);
executing a step for the assigned one or more data objects (Duffy: paragraph [0032], “Referring initially to FIG. 1, a system 100 is depicted that optimizes execution of language-integrated collection operations in accordance with an aspect of the innovation…” paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…FIG. 2…The plan component 120 includes a generation component 210 that can generate a parallel execution plan based on static and/or other information.” paragraph [0071], “Referring to FIG. 8…At reference numeral 810, a language-integrated operation such as a query (or LINQ query) is received…At 820, a determination is made concerning whether the machine hardware supports more than one thread of execution. For example, more then one CPU may be available or a processor can be dual cored…if the hardware supports more than one thread, the method proceeds to reference where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”); 
providing processing activity information associated with the processing module to the control task module (Duffy: paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…” Paragraph [0062], “The execution analysis component 710 can be especially useful in identifying, and ultimately correcting, data skew.” paragraph [0064], “A solution that can be implemented by component 710 to the general problem of skew is allow parallel units to employ a technique called dynamic work stealing, which is a practice that seeks to dynamically balance the partitions at runtime. When an operation sees that data has been exhausted, it quickly checks to see if all parallel units have completed. If they have not, and if the remaining amount of work to be done is high enough, the stalled operation steals the next n elements from the first available data-source that it finds. The number n is calculated based on the size of the data elements and the underlying data set.” where “dynamically balance the partitions at runtime…it quickly checks to see if all parallel units have completed.” indicates CPU status is provided at runtime during the query execution, so Duffy can dynamically balance the partitions.  
 Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “…where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…” …the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”); and
repeating requesting of data objects from the control task module and providing processing activity information to the control task module until end of data stream associated with the database query (Duffy: paragraphs [0035]-[0036], “The execution component 130 executes the plan with respect to one or more like or heterogeneous data stores 133…the execution component 130 is concerned with introducing parallelism, dynamically load balancing…” Paragraph [0062], “The execution analysis component 710 can be especially useful in identifying, and ultimately correcting, data skew.” paragraph [0064], “A solution that can be implemented by component 710 to the general problem of skew is to allow parallel units to employ a technique called dynamic work stealing, which is a practice that seeks to dynamically balance the partitions at runtime. When an operation sees that data has been exhausted, it quickly checks to see if all parallel units have completed. If they have not, and if the remaining amount of work to be done is high enough, the stalled operation steals the next n elements from the first available data-source that it finds. The number n is calculated based on the size of the data elements and the underlying data set.” 
 Paragraph [0056], “Machine analysis component 620 examines a computing machine to enable optimization to be specifically tailored…when at least one processor appears to be very busy with work…reduce the total number of CPUs the query will utilize.” paragraph [0071], “…where a parallel execution plan is generated to optimize execution. This plan can include both static and dynamic information pertaining to the query (e.g., cost, selectivity, category, relationship . . . ), associated data source(s) (e.g., structure, size, shape . . . ), and the executing machine (e.g., topology, hierarchy, utilization…”
Paragraph [0074], “…Once a parallel plan is generated and executed, modification of the plan need not cease, especially in light of data skew and the like. As previously mentioned, data skew can occur when partitions end up with unbalanced amounts of data over time. At reference numeral 1010, a parallel plan in execution is identified. At 1020, a determination is made concerning whether data skew is within a threshold…if the skew is greater than a threshold, the method can proceed to 1030, where the plan is modified to account for the skew. The plan can be modified so as to affect future executions and/or such ” which indicates process activities of CPUs are monitored and based on the processing activities (e.g. skew), “The plan can be modified…” 
paragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” paragraphs [0125]-[0126], “FIG. 16…The system 1600 also includes one or more server(s) 1630…the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630.”
WHERE “repeating requesting of data objects from the control task module” is broadly interpreted as “stalled operation steals the next n elements from the first available data-source that it finds”
WHERE “providing processing activity information to the control task module until end of data stream associated with the database query” is broadly interpreted as “dynamically balance the partitions at runtime” and “dynamically load balancing” where “Once a parallel plan is generated and executed, modification of the plan need not cease” which indicates it will not stop modify the plan, and it continue check for “skew.” If “skew” is above threshold, “The plan can be modified”).
However, Duffy does not explicitly disclose iteratively assigned.
Kashyap discloses iteratively assigned (Kashyap: paragraph [0003], “…During parallel query execution, the database management system arranges for multiple threads to process portions of the query in parallel with one another. Each parallel thread processes a share (fraction) of the total data and a query coordinator thread joins the partial results provided by the parallel threads to form a final result that is returned to the user…” paragraph [0027], “…the query optimizer adds a parallel thread to the access plan. The query optimizer then returns to block 306 to determine an estimated execution time for the updated access plan and whether the updated access plan can be completed prior to the deadline…” paragraph [0028], “Blocks 306-310 can be repeated to add parallelism to the access plan until the access plan can be completed prior to the deadline…” claim 4, “…iteratively adding one or more threads to the access plan until the access plan can be used to cause the query to complete prior to the deadline, the one or more threads comprising threads that are executed in parallel with at least one other thread in the access plan” which indicates CPU/thread is “iteratively” added one by one to the plan, when it is added, then “Each parallel thread processes a share (fraction) of the total data” (which indicates iteratively assigning “a share (fraction) of the total data” (e.g. “data objects”) to “Each parallel thread processes”).
PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by implementing “DEADLINE-DRIVEN PARALLEL EXECUTION OF QUERIES” as taught by Kashyap, because it would provide Duffy’s system with the enhanced capability of “access plan is selected to provide a lowest resource usage among access plans that can be completed prior to the deadline for completion.” (Kashyap: paragraph [0005]) in order to save/reduce resource usage.
For claim 21, Duffy and Kashyap disclose the method according to claim 20, wherein receiving one or more data objects that have been iteratively dynamically assigned to the processing module by the control task module includes:
receiving only a part of a data object that is addressable without reading the whole object (Duffy: paragraph [0081], “…uses a partitioning strategy to break up the data into multiple streams. Each stream is operated on in parallel, and can be read from independently. This requires a partition step, which splits the data into n streams…” where “a part of a data object” is broadly interpreted as “n streams.” (e.g. data is read in form of stream), aragraph [0091], “…the perfectly parallelizable query 1200 of FIG. 12 executed on a four CPU machine. Essentially n copies of the entire query are run in parallel against 1/n.sup.th of the data, where n is the number of non-busy CPUs…” where “a part of a data object” is broadly interpreted as “1/n.sup.th of the data”).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (U.S. Pub. No.: US 20070250470, hereinafter Duffy), in view of Kashyap (U.S. Pub. No.: US 20130080418, hereinafter Kashyap), and further in view of Kabra et al. (U.S. Pub. No.: US 20030037048, hereinafter Kabra).
For claim 3, Duffy and Kashyap disclose the database system according to claim 1 further comprising: 
a first communications network connected between the client computer system and each module (Duffy: paragraph [0126], “The system 1600 includes a communication framework 1650 that can be employed to facilitate communications between the client(s) 1610 and the server(s) 1630. The client(s) 1610 are operatively connected to one or more client data store(s) 1660 that can be employed to store information local to the client(s) 1610. Similarly, the server(s) 1630 are operatively connected to one or more server data store(s) 1640 that can be employed to store information local to the servers 1630…”
WHERE “the client computer system” is broadly interpreted as “client(s) 1610”
WHERE “each module” is broadly interpreted as “the server(s) 1630” (e.g. “each module” is software components of “the server(s) 1630,” see Fig. 15, item “Modules” 1532),
WHERE “a first communications network” is broadly interpreted as “a communication framework 1650”).
However, Duffy and Kashyap do not explicitly disclose a second communications network connected between the plurality of data object servers and each module.
Kabra discloses a second communications network connected between the plurality of data object servers and each module (Kabra: paragraph [0028], “FIG. 1…The database system 100 uses a client-server architecture comprising a query scheduler 122 implemented in a query coordinator (QC) 104 and one or more data servers (DS) 130A-130E (hereinafter referred to as data server(s) 130) storing data in one or more data storage devices 132A-132E (hereinafter referred to as data storage device(s) 132. The data servers 130 also perform portions of the execution plan in execution threads as determined by the query coordinator 104 to execute the query. The query coordinator 104 and data servers 130 may be implemented in separate machines, or may be implemented as separate or related processes in a single machine. The QC 104 and the DS 130 communicate via a communication infrastructure 134 which can automatically select the most efficient mechanism for the transport of data between the QC 104 and any one of the DS 130 elements…” paragraph [0036], “The query coordinator 104 also comprises a tuple manager 120, a catalog manager 118, a query optimizer 126, a query scheduler 122, and a storage manager 128.” …QC 104, client program 102, data servers 130, and data storage devices 132 are all nodes.”
WHERE “the plurality of data object servers” is broadly interpreted as “data servers (DS) 130A-130E”
WHERE “each module” is broadly interpreted as software component of “QC 104” (e.g. “a tuple manager 120, a catalog manager 118, a query optimizer 126, a query scheduler 122, and a storage manager 128”)
WHERE “a second communications network” is broadly interpreted as “a communication infrastructure 134”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by implementing “METHOD AND APPARATUS FOR PARALLEL EXECUTION OF SQL-FROM WITHIN USER DEFINED FUNCTIONS” as taught by Kabra, because it would provide Duffy’s modified system with the enhanced capability of “The QC 104 and the DS 130 communicate via a communication infrastructure 134 which can automatically select the most efficient mechanism for the transport of data between the QC 104 and any one of the DS 130 elements…” (Kabra: paragraph [0028]).
For claim 8, it is a system claim having similar limitations as cited in claim 3. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (U.S. Pub. No.: US 20070250470, hereinafter Duffy), in view of Kashyap (U.S. Pub. No.: US 20130080418, hereinafter Kashyap), and further in view of Chandramouli et al. (U.S. Pub. No.: US 20140372438, hereinafter Chandramouli).
For claim 18, Duffy and Kashyap disclose the method according to claim 16, wherein dynamically reassigning, with the processor, data objects from a processing module that is unable to process its assigned data objects to remaining processing modules so that the remaining processing modules can process the reassigned data objects includes: 
dynamically reassigning, with the processor, data objects to a processing module based upon a determination (Duffy: paragraph [0064], “…dynamic work stealing, which is a practice that seeks to dynamically balance the partitions at runtime. When an operation sees that data has been exhausted, it quickly checks to see if all parallel units have completed. If they have not, and if the remaining amount of work to be done is high enough, the stalled operation steals the next n elements from the first available data-source that it finds. The number n is calculated based on the size of the data elements and the underlying data set…”).
However, Duffy and Kashyap do not explicitly disclose that the processing module from which data objects are being reassigned is classified as a straggler.
Chandramouli discloses that the processing module from which data objects are being reassigned is classified as a straggler (Chandramouli: paragraph [0135], “For with 1 straggler. If the processing skew is a result of imbalanced load, partitions may be dynamically moved from the straggler to a new node (reducer state may also be moved). For example, the straggler may instead be failed altogether and its computation may be restarted by partitioning its load equally across the remaining n-1 nodes. The catch-up work may be accomplished n-1 times faster, resulting in a quicker restoration of balance. For example, if failures occur halfway through a job on average, jobs may run for 2.5/(n-1) times as long due to a straggler with this scheme…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “PARALLELIZATION OF LANGUAGE-INTEGRATED COLLECTION OPERATIONS” as taught by Duffy by implementing “DETERMINISTIC PROGRESSIVE BIG DATA ANALYTICS” as taught by Chandramouli, because it would provide Duffy’s modified system with the enhanced capability of “…partitions may be dynamically moved from the straggler to a new node…” (Chandramouli: paragraph [0135]) in order to “The catch-up work may be accomplished n-1 times faster, resulting in a quicker restoration of balance.” (Chandramouli: paragraph [0135]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169